Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Ashley P., 74 AD3d 1075 [2010]; Matter of Joel C., 70 AD3d 936, 937 [2010]; cf People v Contes, 60 NY2d 620, 621 [1983]), we find that it is was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree based on a theory of accomplice liability (see Family Ct Act § 342.2 [2]; Penal Law § 20.00; Matter of Joseph H., 55 AD3d 608, 609 [2008]; Matter of Kenyetta F., 49 AD3d 540, 541 [2008]; Matter of Jonathan V., 43 AD3d 470, 471 [2007]; Matter of Joseph J., 205 AD2d 777, 778 [1994]). Moreover, upon our independent review of the record, we are satisfied that the fact-finding determination was not against the weight of the evidence (see Matter of Ashley P., 74 AD3d 1075, 1076 [2010]; Matter of Joel C., 70 AD3d 936, 937 [2010]; cf People v Romero, 7 NY3d 633 [2006]).
The appellant’s remaining contentions are without merit. Rivera, J.E, Dillon, Hall and Roman, JJ., concur.